Citation Nr: 1508534	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from January 1987 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and in August 2013 by the VA RO in St. Louis, Missouri.  During the pendency of this appeal, the Veteran's record was transferred to the VA RO in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows current diagnoses of various psychiatric disorders, to include major depressive disorder and posttraumatic stress disorder (PTSD), which have been associated with verified in-service stressors.


CONCLUSION OF LAW

A psychiatric disorder, to include major depressive disorder and PTSD, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran has submitted a claim of entitlement to service connection for a psychiatric disorder related to in-service stressor events.  In written statements of record, as well as during her hearing before the Board November 2014, the Veteran has asserted she was a nurse stationed at Fort Bragg when she was involved in a mass casualty event in March 1994.  She indicated that an airplane crash maimed, killed, and left severely disfigured approximately 200 people.  On duty that day at Womack Army hospital, she reported seeing traumatic images that remain on her mind and smelling things that remain in her olfactory senses to this day.  She recounted seeing burnt human beings struggling to take their last breaths and administering drugs to causalities to ease the screams of pain as they lay dying.  Within a year of that incident, the Veteran asserted that she was sexually assaulted by a superior officer and reported the assault to the appropriate authorities before being honorably discharged in June 1995.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Where VA determines that the veteran did not engage in combat with the enemy, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

However, there are special considerations for PTSD claims predicated on a personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 280 (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)  

While service treatment records do not show a diagnosis of or treatment for a psychiatric disorder, the records reflected that the Veteran reported a sexual assault and was sent to the hospital to be examined.  In an April 1995 service health record, the Veteran indicated that she had been assaulted with rectal intercourse that had taken place three weeks earlier.  On physical examination, the peritoneum and rectal area had no lacerations, but there was tenderness on rectal examination and an external thrombosed hemorrhoid.  The examiner indicated that it was difficult from the examination findings to determine whether the rectal/anal intercourse took place.  A full rape kit was not conducted based on investigator recommendation due to the amount of time since the alleged assault.  The Veteran was given medications for treatment of sexually transmitted diseases.  

Service personnel records detailed that the Veteran worked as a nurse at Womack Army Medical Center.  The Veteran was also shown to receive an Army Achievement Award for exceptional performance during the management of burn victims, as well as triage, resuscitation, and management of 114 casualties resulting from the March 1994 plane crash at Pope Air Force Base.

A January 2007 statement from Iowa City VA Medical Center detailed that the Veteran was invited to participate in a Women Veteran's Reproductive Study, which included a study of how stressful life events women experienced, such as combat or sexual assault, affected reproductive health. 

Post-service VA treatment records dated in 2008 and 2009 showed findings of several psychiatric disorders, with both positive and negative PTSD and depression screenings.  In January 2009, a VA examiner listed an impression of anxiety not otherwise specified (NOS), with rule out PTSD, insomnia, and depression NOS.  Avis IV diagnoses were noted as moderate and included relocation resulting in limited local support network, workplace harassment, and history of sexual trauma.

In a July 2009 statement, the Veteran indicated she was in the care of VA and was granted Women's Wellness Care for sexual trauma.  In her October 2010 claim, the Veteran indicated that she was seeking entitlement to service connection for PTSD/sexual trauma. 

Additional VA treatment records dated from 2010 to 2012 showed continued findings of depression and other psychiatric disorders.  A November 2010 treatment record reflect diagnoses of major depressive disorder and moderate to severe PTSD.  The Veteran reported duties in service as a trauma nurse, to include seeing disfigured and burnt bodies.  Since her return from service, she indicated that she had experienced symptoms of PTSD, stating that she could "still smell the burnt flesh" and had been avoiding getting a job as a nurse because she did not want to see any dead/disfigured people.  She indicated that she had her first episode of depression after being laid off from her employment in 2008.  The Veteran noted a history of sexual abuse and recent domestic violence, was prescribed psychiatric medications, and refused to go to the Mental Health Clinic.  In a March 2011 VA Mental Health Intake/Psychosocial Assessment, the examiner listed an assessment of history of depression and PTSD.  In November 2010 and March 2011, additional examiners noted that the Veteran had multiple, severe psychosocial stressors, and significant PTSD and depressive symptoms.  In June 2012, the examiner diagnosed depression NOS, rule out major depressive disorder, rule out PTSD, and rule out alcohol abuse versus depression.  It was indicated that the Veteran was not currently open to psychotherapy options and would benefit from continuing with current private treating psychiatrist.

In statements received in November 2011, the Veteran noted her enrollment in a women's study program.  She also reported her in-service stressor as forcible sodomy by Chief CM2 J. C. at Fort Bragg Hospital during the time period from 1993 to 1995.  She indicated that she filed a report during service that she thought was unrestricted.  At that time, the Veteran indicated that the following things were additional information that she felt was important for VA to know about her claim: visits to a medical or counseling clinic or dispensary, without a specific diagnosis or specific ailment; sudden request for change in occupational series or duty assignment; changes in performance or performance evaluations; episodes of depression, panic attacks, or anxiety without an identifiable cause; increased or decreased use of prescription medications; substance abuse such as alcohol or drugs; increased disregard for military or civilian authority; tests for HIV or sexually transmitted diseases; and breakup of a primary relationship.  

During the February 2012 VA examination the Veteran was noted to complain of dysthymia, crying spells, disrupted sleep, guilt, suicidal ideation in the past, anxiety disorder, and worry with butterflies in stomach.  The examiner listed an Axis I diagnoses of dysthymia and anxiety disorder NOS, and an Axis IV diagnosis of financial difficulties. 

In an additional February 2012 VA examination report, the Veteran complained of depressed mood.  The examiner diagnosed major depressive disorder and alcohol abuse.  It was indicated that the Veteran currently met the criteria for major depressive disorder manifested by depressed mood, sleep problems, sense of hopelessness, lack of motivation, and low energy.  Her depression cause mild impairment in her social and work functioning.  Based on her description and information garnered from the treatment notes, the examiner determined that the Veteran's depression started around 2008 when she sought treatment.  After citing to numerous VA treatment notes dated from 2008 to 2011, the examiner opined that the Veteran's current depression was most closely linked with her cousin's death, prior loss of her job and savings, homelessness, and uncertainty about her financial future.  Her depression was noted as "less likely than not" related to military service or any stressors during service in 1995, based on the time of onset in 2008.  In addition, the examiner highlighted that the Veteran's current symptoms were most closely related to situational factors described above.

The examiner indicated that the record had been reviewed, commenting that service treatment record showed that the Veteran was seen for treatment after sexual assault in June 1995.  The examiner noted that the Veteran reported that she was sexually assaulted by a man who worked at the hospital.  She indicated that she wanted to be in a relationship and be part of something, but that was not his intent.  She stated his ex-wife had heard about it and told her that it was a pattern for that male.  She reported that she felt violated and lacked trust in people after this incident.

The Veteran also reported that she worked during the Fort Polk Air Force Base crash.  She indicated that there were hundreds of burned people and she worked in surgical intensive care.  The examiner noted that the Veteran's stressors involving military sexual trauma and treating burn victims met Criterion A, adequate to support the diagnosis of PTSD.  The examiner indicated that the Veteran met stressor criterion based on pre-military, military, and post-military incidents described during the examination.  She presented with sleep problems and distrust of men, but no other PTSD symptoms.  At that time, the examiner found that the Veteran did not meet re-experiencing, avoidance, or hyperarousal criteria and therefore, did not meet criteria for a PTSD diagnosis.

In a June 2012 private psychiatric evaluation report, the Veteran complained of irritability, decreased concentration, and withdrawal; sleeping more but feeling tired; feeling hopeless, helpless, and worthless; feeling nervous and anxious with labile affect and sense of foreshortened future; and decreased interest in hobbies, as well as difficulty in relationships.  The Veteran indicated that she had been raped during service and that the smell of burnt flesh "will not leave her".  She reported sexual abuse and physical abuse, indicating that she was assaulted by a superior.  She indicated that she had flashbacks and had not been able to have a decent relationship since.  She also reported being strangled by her ex-fiancé.  The examiner diagnosed PTSD, with flashbacks/psychosis olfactory, major depression, and adjustment disorder with depressed anxious.  

After a thorough review of the evidence of record, the Board concludes that service connection for a psychiatric disorder is warranted.  In this case, the Veteran's post-service VA and private treatment records indicate diagnoses of PTSD, depression, anxiety, major depressive disorder, dysthymia, anxiety disorder, and adjustment disorder.  Multiple providers referenced military sexual trauma and working with burn victims during service as contributory factors in the Veteran's development of diagnosed psychiatric disorders.

Based on the evidence of record, the Board finds the Veteran's asserted in-service stressors are corroborated.  Here, service treatment records verified the Veteran's examination and investigation for sexual assault in 1995.  In addition, service personnel records verified the Veteran's duties as a nurse at Womack Army Medical Center and her receipt of an award for exceptional performance during the management of burn victims, as well as triage, resuscitation, and management of casualties resulting from the March 1994 plane crash.

In this case, after carefully reviewing all the evidence of record, the Board finds no reason to reject the competent and credible lay statements and positive medical evidence of record supportive of the claim.  In so finding, the Board must note that the evidence of record is not unequivocal.  In the February 2012 VA examination reports, VA examiners related the Veteran's diagnosed psychiatric disorders to post-service events to include a death of a family member and financial difficulties.  However, the Board finds that the February 2012 VA examinations are inadequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Conclusions reached by the examiners were not supported by a complete rationale; the first examiner did not provide clear examination findings; and the second examiner did not adequately evaluate each of the Veteran's reported in-service stressors in reaching their conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In view of the totality of the evidence, including the Veteran's documented in-service treatment for sexual assault and duties caring for burn victims as a nurse, her consistent and credible lay testimony establishing the occurrence of her claimed in-service stressors, the post-service findings of various psychiatric disorders, the decreased probative value of the findings contained in the inadequate February 2012 VA examination reports, and the favorable conclusions reached by the private psychiatrist in the June 2012 psychiatric evaluation report, as well as by various VA treatment providers of record, the Board finds that the preponderance of the probative evidence supports of the Veteran's claim for service connection.  Therefore, service connection for a psychiatric disorder, including major depressive disorder and PTSD, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include major depressive disorder and PTSD, is granted. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


